 

Oo co s~ BW nH > WH WwW

10
11
12
13.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-00847-JLR Document 61 Filed 11/04/19 Page 1 of 4

HONORABLE JAMES 1, ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
CORUS REALTY HOLDINGS, INC.,
Case No. 2:18-cv—00847-JLR
Plaintiff,
STIPULATED MOTION AND [PROPOSED]
v. ORDER EXTENDING NOTING DATE ON
DEFENDANTS’ MOTION TO EXCLUDE
ZILLOW GROUP, INC.; ZILLOW, (DKT. NO. 58)
INC.; and TRULIA, LLC,
NOTE ON MOTION CALENDAR:
Defendants, November 4, 2019

 

 

 

 

Plaintiff Corus Realty Holdings, Inc. (“Corus”) and Defendants Zillow Group, Inc.,
Zillow, Inc., and Trulia, LLC (“Defendants”) (collectively, “Parties”) stipulate as follows:

1, On October 30, 2019, the Defendants filed a Motion to Exclude Untimely
Infringement Theories (Dkt. No. 58), which Defendants noted for consideration on November
15, 2019. Pursuant to Local Rules 7(d)(3) and 7(d)(5), Corus’s opposition thereto is thus
currently due November 12, 2019 (and Defendants’ reply is currently due November 15, 2019).

2, Pursuant to the Court’s June 25, 2019 Order Extending Deadlines (Dkt. No. 50),
November 12, 2019 is also the deadline by which all dispositive motions and motions —

challenging expert witness testimony must be filed by the Parties.

STIPULATED MOTION AND [PROPOSED] ORDER KILPATRICK TOWNSEND & S'TOCK'TON LLP
EXTENDING NOTING DATE - 1 - 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
Case No. 2:18-cv-00847-JLR 206-467-9600

 
 

WwW & Ww ft

oO 8 ss

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00847-JLR Document 61 Filed 11/04/19 Page 2 of 4

3, The Parties thus respectfully request a modest extension to the noting date on
Defendants’ Motion to Exclude Untimely Infringement Theories (Dkt. No. 58)—from November
15, 2019 to November 22, 2019-—-in view of the November 12, 2019 deadline by which all
dispositive motions and motions challenging expert witness testimony must be filed.

4, Accordingly, the Parties jointly request that the Court extend the following

deadlines:

 

Event Current Noting Date Proposed Noting Date
Defendants’ Motion to Exclude November 15, 2019 November 22, 2019
Untimely Infringement Theories
(Dkt. No. 58)

 

 

 

 

 

 

5. All other dates on the Court’s schedule would remain unaffected.

IT ISSO STIPULATED by and between the parties hereto.

PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

 
 
 
 

DATED: & Novela Fol

HON. JAMES L. ROBAR
UNITED STATES DISTRICT JUDGE

STIPULATED MOTION AND [PROPOSED] ORDER KILPATRICK TOWNSEND & STOCKTON LLP
EXTENDING NOTING DATE - 2 - 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
Case No. 2:18-cv-00847-JLR 206-467-9600

 
 

wn -—F Ww N

\O oo “TOON

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00847-JLR Document 61 Filed 11/04/19 Page 3 of 4

Respectfully Submitted,

DATED: November 4, 2019

sf Dario Machleidt

Dario Machleidt (State Bar No. 41860)
DMachleidt@kilpatricktownsend.com
Kilpatrick Townsend & Stockton LLP
1420 Fifth Avenue, Suite 3700

Seattle, WA 98101

206-467-9600

Mitch Stockwell (pre hac vice}
MStockwell@kilpatricktownsend.com
Wab Kadaba (pro hac vice)
WKadaba@kilpatricktownsend,com
Charles Pannell (pro hac vice)
CPannell@kilpatricktownsend.com
Joshua Lee (pro hac vice)
JLee@kilpatricktownsend.com

1100. Peachtree Street NE, Suite 2800.
Atlanta, GA 30309

Phone: 404-815-6500

Counsel for Plaintiff Corus Realty Holdings,
ine.

STIPULATED MOTION AND [PROPOSED] ORDER
EXTENDING NOTING DATE -3 -
Case No. 2:18-cv-00847-JLR.

s/ Stevan R. Stark (with permission)

Ramsey M. Al-Salam, WSBA No. 18822
RAISalam@perkinscoie.com

Antoine M. McNamara, WSBA No. 41701
AMcNamara@perkinscoie.com

Stevan R. Stark, WSBA No. 39639

‘SStark@perkinscoie.com

Tyler Roberts, WSBA No. 52688
TRoberts@perkinscoie.com

PERKINS COTE LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101

Phone: (206) 359-8000 Fax: (206) 359-9000

Counsel for Defendants Zillow Group, Inc.,
Zillow, Inc., and Trulia, LLC

KILPATRICK TOWNSEND & STOCKTON LLP
1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
206-467-9600

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00847-JLR Document 61 Filed 11/04/19 Page 4 of 4

CERTIFICATE OF SERVICE

I, Dario Machileidt, hereby certify that on November 4, 2019, I caused copies of the

foregoing document to be served via ECF to counsel of record.

STIPULATED MOTION AND [PROPOSED] ORDER
EXTENDING NOTING DATE - 4 -
Case No, 2:18-cv-00847-JLR

&/ Dario Machleidt

 

Dario Machleidt

KILPATRICK TOWNSEND & STOCKTON LLP
1420 Fifth Avenue, Suite 3700 Seatile, WA 98101
206-467-9600

 
